277 F.2d 461
Bennet F. SCHAUFFLER, Regional Director of the Fourth Regionof the National Labor Relations Board, for and onbehalf of the National Labor Relations Board.v.HIGHWAY TRUCK DRIVERS & HELPERS, LOCAL 107, INTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN ANDHELPERS OF AMERICA, and Warehouse Employees Union Local 169,International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Appellants.
No. 12990.
United States Court of Appeals Third Circuit.
Argued Feb. 16, 1960.Decided April 29, 1960.

Richard H. Markowitz, Philadelphia, Pa.  (Richard Kirschner, Wilderman & Markowitz, Philadelphia, Pa., on the brief), for appellants.
Winthrop A. Johns, Washington, D.C.  (Stuart Rothman, General Counsel, Thomas J. McDermott, Associate General Counsel, Jacques Schurre, Attorney, National Labor Relations Board, Washington, D.C., on the brief), for appellee.
Before BIGGS, Chief Judge and STALEY and HASTIE, Circuit Judges.
PER CURIAM.


1
We are informed by counsel that the National Labor Relations Board has decided that no violation of Section 8(b)(4)(D), 29 U.S.C.A. 158, has been committed and that a motion for reconsideration has been denied.  No substantial issue remains for our determination and it is obvious that the preliminary injunction appealed from is no longer vialble.


2
Accordingly we will vacate the judgment of the court below and remand the case to the end that the appellants may make application to the court below for the discharge of the preliminary injunction.  182 F. Supp. 556.